Citation Nr: 1027053	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-33 541	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a stomach disability, 
claimed as secondary to the service-connected low back 
disability.

2.  Entitlement to a rating in excess of 20 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1993 to December 1997.  These matters are before the 
Board of Veterans' Appeals on appeal from an April 2007 rating 
decision by the Roanoke, Virginia Department of Veterans Affairs 
(VA) Regional Office (RO).  [An interim (August 2009) rating 
decision granted a separate 10 percent rating for decreased 
sensation of the right thigh.  The Veteran has not disagreed with 
that determination.].  In May 2010, a Travel Board hearing was 
held before the undersigned.  A transcript of the hearing is 
associated with the claims file.  At the hearing, the Veteran 
submitted additional evidence (pertaining to his back) with a 
waiver of RO consideration.


The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

Historically a February 1999 rating decision granted the Veteran 
service connection for low back pain, rated 10 percent.  A May 
2002 rating decision increased the rating to 20 percent (upon 
termination of a temporary total (convalescent) rating), 
effective October 1, 2001.  This appeal stems from a claim for 
increase filed in July 2006.

The record reflects that the Veteran sustained an intercurrent 
job-related low back injury (apparently in February 2010).  The 
claims file includes some reports of examinations apparently 
conducted in conjunction with a Workmans' Compensation Claim the 
Veteran filed following such injury.  However, the records 
associated with the claims file do not include the complete 
medical records pertaining to the work injury and any associated 
Workmans' Compensation claim.  Clearly, such records are 
pertinent to the matter at hand.  Additionally, on July 2009 VA 
examination, the Veteran reported that two months prior he "re-
hurt his back riding a lawn mower".  If he sought treatment at 
the time, records of such treatment are also pertinent to the 
matter on appeal, and must be secured.

[The Veteran is advised that under 38 C.F.R. § 3.158(a), 
where evidence requested in conjunction with a claim for 
increase is not furnished within one year after the date 
of request, the claim will be considered abandoned.]

Furthermore, as the intercurrent work-related injury was 
subsequent to his most recent (July 2009) VA examination, another 
examination to assess the current severity of his low back 
disability is indicated.

Regarding the stomach disability claim, the Board notes that 
service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  In addition, service connection may be 
established on a secondary basis for a disability which is 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the 
Veteran may only be compensated for the degree of disability over 
and above the degree existing prior to the aggravation.  Id.  
Temporary or intermittent flare-ups of symptoms of a condition, 
alone, do not constitute sufficient evidence of aggravation 
unless the underlying condition worsened.  Cf. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  

The medical evidence of record shows that the Veteran has a 
current stomach disability.  However, the Board finds that the 
record lacks an adequate nexus opinion for consideration of a 
secondary service connection theory of entitlement to service 
connection for such disability. The Veteran maintains that his 
stomach disability is due to medications he takes for his 
service-connected low back disability.  On February 2007 VA 
examination, the examiner stated that the Veteran has erosive 
esophagitis and that such was not in any way due to (caused by) 
his back disability, or to the medications he takes for such 
disability.  However, the opinion does not adequately address (in 
light of Allen v. Brown, 7 Vet. App. 439, 448 (1995)) whether the 
Veteran's stomach disability is aggravated by medications he 
takes for the low back disability.  A VA examination to secure a 
further medical advisory opinion is necessary.  

The Board notes that a revised version of 38 C.F.R. § 3.310 
became effective October 10, 2006.  The revised version 
essentially provides that VA will not concede aggravation of a 
non service-connected disease or injury by a service- connected 
disease or injury unless the baseline level of severity is 
established by medical evidence.  The regulation further sets out 
the procedure for determining the extent of any aggravation.  
Attention of the RO and the VA examiners is directed to these 
changes (and to Allen) so that the reports of the VA examination 
directed by the Board include the necessary information.

Accordingly, the case is REMANDED for the following:

1.	The Veteran should be asked to identify 
(and provide releases for records from) 
all sources of treatment and evaluation he 
has received for his low back disability 
since May 2009.  Specifically, he must 
identify any providers who evaluated 
and/or treated him following his riding 
lawn-mower injury in approximately May 
2009, as well as any and all medical 
providers who evaluated and/or treated him 
following his work related back injury in 
February 2010 (and in conjunction with his 
Workman's Compensation Claim).  The RO 
should secure for the record copies of 
complete records (those not already 
associated with the claims file) from all 
identified sources, to include all records 
considered in conjunction with any 
Workmans' Compensation claim related to 
the February 2010 work injury, as well as 
a copy of the determination on any such 
claim.  In conjunction with this 
development the Veteran should be reminded 
of the provisions of 38 C.F.R. 
§ 3.158(a).
2.	The RO should then arrange for the Veteran 
to be examined by an orthopedic specialist 
to determine the current severity of his 
service connected low back disability.  
The Veteran's claims folder must be 
reviewed by the examiner in its entirety 
in conjunction with the examination, and 
any indicated tests or studies should be 
completed.  The examiner must be provided 
a copy of the current criteria for rating 
spine disability, and the clinical 
findings reported must be sufficiently 
detailed to allow for rating under all 
pertinent criteria.  The examiner should 
determine whether any current low back 
disability is due to intercurrent (i.e., 
postservice) injuries, and if so, 
dissociate (to the extent possible) 
symptoms due to such postservice injuries 
from those associated with the injury in 
service.  The examiner must explain the 
rationale for all opinions given.

3.	The RO should also arrange for the Veteran 
to be examined by an appropriate physician 
to determine whether his stomach 
disability is related to (was caused or 
aggravated by) his service-connected low 
back disability.  His claims file must be 
reviewed by the examiner in conjunction 
with the examination, and any indicated 
studies or tests should be accomplished.  
All clinical findings should be reported 
in detail.  Based on review of the 
Veteran's pertinent medical history and 
with consideration of sound medical 
principles, the examiner should provide 
the following opinions: (a) Is it at least 
as likely as not (50 percent or better 
probability) that the Veteran's stomach 
disability was caused or aggravated (i.e., 
chronically worsened) by his service-
connected low back disability (and to the 
medications he takes for such disability)?  
(It is imperative that the opinion address 
(with explanation of rationale, pointing 
to supporting factual evidence) whether 
the Veteran has any additional stomach 
disability from aggravation by medication 
he takes for his low back disability?)  

If the examiner finds that the Veteran's 
stomach disability was not caused, but was 
aggravated by, his low back disability, 
the examiner should identify the baseline 
level of severity of the stomach 
disability prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the 
increase in severity of the stomach 
disability is due to natural progress, the 
examiner should identify the degree of 
increase in severity due to natural 
progression.  The examiner must explain 
the rationale for all opinions expressed.

4.	The RO should ensure that all development 
sought above is completed (all questions 
posed are answered), and then re-
adjudicate the matters on appeal.  If 
either remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

